DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

 Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020 were filed before the first office action.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Skarin et al. (US 20160012121 A1, published: 1/14/2016), in view of Gregg (US 20100235771 A1, published: 9/16/2010).
Claim 1:  Skarin teaches a computer program product for visualizing analysis results of contents, the computer program product comprising one or more computer readable storage mediums having program code embodied therewith, the program code comprising programming instructions for:
collecting contents from communication tools (the interaction information comprises entity communication information [Skarin, 0014].  All of the interaction data, be it from email, chat, sensor, badge, or cell phone, is stored and indexed in a database that notes the medium, sender, receiver, date/time, and any related content [Skarin, 0081])
extracting metadata from the contents (extracting text and metadata from the majority of common digital file formats [Skarin, 0110]);
analyzing the contents and the extracted metadata to obtain analysis results (determining the interaction model is automatically determined using techniques such as semantic analysis, topic modeling, or social network modeling on entity communication information resident on a computing device of the entity [Skarin, 0015]), wherein the analysis results comprise information on user groups (collect and compare the attributes of a group of entities,… provide a sharable index of the attributes of the entities and the group of entities [Skarin, 0013]. Attribute: A characteristic or feature of an entity or a group of entities that can be distinguished by content, time, place, and/or entity [Skarin, 0037]), information on topics and degrees of involvement of users with the topic (the text analysis creates a formal representation of a user's interests or knowledge based on the documents they read and store in the context of the organization's knowledge as a whole. This allows a ready comparison of interests among people in an organization where, over different time periods, some people will have similar interests and some will have divergent interests [Skarin, 0055].  To identify influential people, we generated a network measure representing the percentage of each actor's received emails that originated from each of the other members of the pilot. (To facilitate data collection and analyses in the pilot, we limit data to only email messages in which both recipient and sender were participating in the pilot [Skarin, 0129])
displaying a graph view which shows an amount of change in communication using the analysis results (a social network was constructed based on direct person-to-person email communication between the set of 20 individuals [Skarin, 0126].  The total information sharing, shown in FIG. 9 further illustrates the differences as well as some other interesting patterns. In this graph at least 15% of a person's communication through a given medium was required for a link to be drawn. The solid, thick, bars are multiplex relationships (all mediums were significantly recorded), dashed lines represent email, dash dotted lines are IR (face-to-face), and dotted lines show proximity links [Skarin, 0127]).

Skarin does not explicitly teach displaying for a designated period of time a graph view which shows an amount of change using the analysis results.
However, Gregg teaches displaying for a designated period of time (temporary graph display [Gregg, 0077]) a graph view which shows an amount of change using the analysis results (the preview may also be created through use of a temporary graph display data structure that is created upon dragging a variable over a hotspot, where the graph creation display region is modified according to the temporary graph display data structure for the duration of the dragging operation. Upon a dropping operation on a hotspot, a main graph display data structure may be modified to reflect the contents of the temporary graph display data structure. The temporary graph display data structure then may be discarded [Gregg, 0077].  A temporary graph display data structure is generated based on the first column dragging at 542, and the graph display is modified according to the temporary graph display data structure at 544. Column drop data is received at 546, the main graph display data structure is updated to reflect the contents of the temporary graph display data structure at 548, and at 550, the graph display is displayed according to the main graph display data structure [Gregg, 0102]; Examiner's Note: wherein the analysis is based on the dragging operation, and a temporary graph is displayed before displaying a permanent main graph).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of Skarin to include the displaying for only a period of time feature of Gregg.
One would have been motivated to make this modification to provide near real-time graph data feedback to a user during a graph display creation process. A graph creation display region is displayed, where a graph display data structure contains associations between graph display components and variables, the associations in the graph display data structure defining what graph components are to be displayed on the graph creation display region. While a variable is being dragged over a hotspot, the graph creation display region is modified to provide near real-time feedback to the user of a temporary association between the graph display component and the dragged variable (Gregg, Abstract).  The inability to foresee the resulting graph structure prior to assigning a variable to a role introduces indecisiveness and inefficiency into the graph creation process, which may become significant when extrapolated over the creation of large numbers of complicated graphs (Gregg, 0002).  Providing a temporary graphical feedback would prevent this problem.

Claim 2:  The combination of Skarin and Gregg, teaches the computer program product as recited in claim 1.  Skarin further teaches wherein the program code further comprises the programming instructions for: calculating degrees of involvement of users with the topic based on a total number of contents with which a user has an involvement (the text analysis creates a formal representation of a user's interests or knowledge based on the documents they read and store in the context of the organization's knowledge as a whole. This allows a ready comparison of interests among people in an organization where, over different time periods, some people will have similar interests and some will have divergent interests [Skarin, 0055].  Deriving a base representation can be accomplished in several ways. It is possible to incorporate other factors into the transformation, such as weighting by document length, and/or weighting by total number of documents submitted by a particular user. In addition since documents are indexed by time, temporal considerations can also be made [Skarin, 0072]).

Claim 11:  Skarin teaches a system, comprising: a memory for storing a computer program for visualizing analysis results of contents (memory in which are stored machine instructions that define a plurality of functions [Skarin, 0102]); and a processor connected to said memory (at least one processor that is coupled to the memory by a system bus [Skarin, 0102]), wherein said processor is configured to execute program instructions of the computer program comprising:
collecting contents from communication tools (the interaction information comprises entity communication information [Skarin, 0014].  All of the interaction data, be it from email, chat, sensor, badge, or cell phone, is stored and indexed in a database that notes the medium, sender, receiver, date/time, and any related content [Skarin, 0081]);
extracting metadata from the contents (extracting text and metadata from the majority of common digital file formats [Skarin, 0110]);
analyzing the contents and the extracted metadata to obtain analysis results (determining the interaction model is automatically determined using techniques such as semantic analysis, topic modeling, or social network modeling on entity communication information resident on a computing device of the entity [Skarin, 0015]), wherein the analysis results comprise information on user groups (collect and compare the attributes of a group of entities,… provide a sharable index of the attributes of the entities and the group of entities [Skarin, 0013]. Attribute: A characteristic or feature of an entity or a group of entities that can be distinguished by content, time, place, and/or entity [Skarin, 0037]), information on topics and degrees of involvement of users with the topic (the text analysis creates a formal representation of a user's interests or knowledge based on the documents they read and store in the context of the organization's knowledge as a whole. This allows a ready comparison of interests among people in an organization where, over different time periods, some people will have similar interests and some will have divergent interests [Skarin, 0055].  To identify influential people, we generated a network measure representing the percentage of each actor's received emails that originated from each of the other members of the pilot. (To facilitate data collection and analyses in the pilot, we limit data to only email messages in which both recipient and sender were participating in the pilot [Skarin, 0129]); and
displaying a graph view which shows an amount of change in communication using the analysis results (a social network was constructed based on direct person-to-person email communication between the set of 20 individuals [Skarin, 0126].  The total information sharing, shown in FIG. 9 further illustrates the differences as well as some other interesting patterns. In this graph at least 15% of a person's communication through a given medium was required for a link to be drawn. The solid, thick, bars are multiplex relationships (all mediums were significantly recorded), dashed lines represent email, dash dotted lines are IR (face-to-face), and dotted lines show proximity links [Skarin, 0127]).

Skarin does not explicitly teach displaying for a designated period of time a graph view which shows an amount of change using the analysis results.
However, Gregg teaches displaying for a designated period of time (temporary graph display [Gregg, 0077]) a graph view which shows an amount of change using the analysis results (the preview may also be created through use of a temporary graph display data structure that is created upon dragging a variable over a hotspot, where the graph creation display region is modified according to the temporary graph display data structure for the duration of the dragging operation. Upon a dropping operation on a hotspot, a main graph display data structure may be modified to reflect the contents of the temporary graph display data structure. The temporary graph display data structure then may be discarded [Gregg, 0077].  A temporary graph display data structure is generated based on the first column dragging at 542, and the graph display is modified according to the temporary graph display data structure at 544. Column drop data is received at 546, the main graph display data structure is updated to reflect the contents of the temporary graph display data structure at 548, and at 550, the graph display is displayed according to the main graph display data structure [Gregg, 0102]; Examiner's Note: wherein the analysis is based on the dragging operation, and a temporary graph is displayed before displaying a permanent main graph).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of Skarin to include the displaying for only a period of time feature of Gregg.
One would have been motivated to make this modification to provide near real-time graph data feedback to a user during a graph display creation process. A graph creation display region is displayed, where a graph display data structure contains associations between graph display components and variables, the associations in the graph display data structure defining what graph components are to be displayed on the graph creation display region. While a variable is being dragged over a hotspot, the graph creation display region is modified to provide near real-time feedback to the user of a temporary association between the graph display component and the dragged variable (Gregg, Abstract).  The inability to foresee the resulting graph structure prior to assigning a variable to a role introduces indecisiveness and inefficiency into the graph creation process, which may become significant when extrapolated over the creation of large numbers of complicated graphs (Gregg, 0002).  Providing a temporary graphical feedback would prevent this problem.

Claim 12:  The combination of Skarin and Gregg, teaches the system as recited in claim 11.  Skarin further teaches wherein the program instructions of the computer program further comprise: calculating degrees of involvement of users with the topic based on a total number of contents with which a user has an involvement (the text analysis creates a formal representation of a user's interests or knowledge based on the documents they read and store in the context of the organization's knowledge as a whole. This allows a ready comparison of interests among people in an organization where, over different time periods, some people will have similar interests and some will have divergent interests [Skarin, 0055].  Deriving a base representation can be accomplished in several ways. It is possible to incorporate other factors into the transformation, such as weighting by document length, and/or weighting by total number of documents submitted by a particular user. In addition since documents are indexed by time, temporal considerations can also be made [Skarin, 0072]).

Claims 3, 4, 13, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Skarin et al. (US 20160012121 A1, published: 1/14/2016) and Gregg (US 20100235771 A1, published: 9/16/2010), and in further view of Fletcher et al. (US 20160105338 A1, published: 4/14/2016).
Claim 3:  The combination of Skarin and Gregg, teaches the computer program product as recited in claim 2.  Skarin further teaches wherein the program code further comprises the programming instructions for: dynamically displaying (based on the documents they read and store in the context of the organization's knowledge as a whole [Skarin, 0055]), for a period of (the entity topic models are also able to recognize the time at which each document is added to the topic model enabling temporal considerations to be made [Skarin, 0067]) as well as for each topic, user objects assigned according to the degree of involvement (weighting by total number of documents submitted by a particular user [Skarin, 0072]) of a user with a topic in a user-object's window (the text analysis creates a formal representation of a user's interests or knowledge based on the documents they read and store in the context of the organization's knowledge as a whole. This allows a ready comparison of interests among people in an organization where, over different time periods, some people will have similar interests and some will have divergent interests [Skarin, 0055].  The entity topic models are also able to recognize the time at which each document is added to the topic model enabling temporal considerations to be made. This information allows for trends in topics to be determined both across the organization as a whole as well as for individual users [Skarin, 0067].  Deriving a base representation can be accomplished in several ways. It is possible to incorporate other factors into the transformation, such as weighting by document length, and/or weighting by total number of documents submitted by a particular user. In addition since documents are indexed by time, temporal considerations can also be made [Skarin, 0072].  This transaction log allows for summary matrices of person to person interactions to be assembled for different time periods with differing period lengths from different mediums [Skarin, 0081]).
The combination of Skarin and Gregg, does not teach displaying, for a period of time selected on the graph view by an operator, user objects in a user-object's window.
Fletcher teaches displaying, for a period of time selected on the graph view by an operator, user objects in a user-object's window (the visual representation may include a line chart, a heat map, or some other time of visualization. In one implementation, a user may select a period of time represented on timeline 34568 in order to filter the notable events displayed in results section 34570 [Fletcher, 0846]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of the combination of Skarin and Gregg, to include the feature of Fletcher.
One would have been motivated to make this modification for providing user adjustment to KPI factors via a GUI that enables a user to configure an aggregate KPI with feedback that better characterizes the performance of the services. The GUI may enable a user to select KPIs and to adjust weights (e.g., importance) associated with the KPIs. The weight of a KPI may affect the influence a value of the KPI has on the calculation of an aggregate KPI value (e.g., score). The GUI may provide near real-time feedback concerning the effect the weights have on the aggregate KPI value by displaying the aggregate KPI value (e.g., score) and updating the aggregate KPI value as the user adjusts the weights (Fletcher, Abstract).  By giving users the ability to modify graphs, they are able to analyze graphical data based on specific periods of time to make the best sense of data.

Claim 4:  The combination of Skarin, Gregg, and Fletcher, teaches the computer program product as recited in claim 3.  The combination further teaches wherein the program code further comprises the programming instructions for: dynamically displaying, for a  (the text analysis creates a formal representation of a user's interests or knowledge based on the documents they read and store in the context of the organization's knowledge as a whole. This allows a ready comparison of interests among people in an organization where, over different time periods, some people will have similar interests and some will have divergent interests [Skarin, 0055].  The entity topic models are also able to recognize the time at which each document is added to the topic model enabling temporal considerations to be made. This information allows for trends in topics to be determined both across the organization as a whole as well as for individual users [Skarin, 0067].  Deriving a base representation can be accomplished in several ways. It is possible to incorporate other factors into the transformation, such as weighting by document length, and/or weighting by total number of documents submitted by a particular user. In addition since documents are indexed by time, temporal considerations can also be made [Skarin, 0072].  This transaction log allows for summary matrices of person to person interactions to be assembled for different time periods with differing period lengths from different mediums [Skarin, 0081].  A main graph display data structure may be modified to reflect the contents of the temporary graph display data structure. The temporary graph display data structure then may be discarded [Gregg, 0077]; Examiner's Note: wherein the operator does not select the period of time, but time is based on when documents are added).

Claim 13:  The combination of Skarin and Gregg, teaches the system as recited in claim 12.  Skarin further teaches wherein the program instructions of the computer program further comprise: dynamically displaying (based on the documents they read and store in the context of the organization's knowledge as a whole [Skarin, 0055]), for a period of time (the entity topic models are also able to recognize the time at which each document is added to the topic model enabling temporal considerations to be made [Skarin, 0067]) as well as for each topic, user objects assigned according to the degree of involvement (weighting by total number of documents submitted by a particular user [Skarin, 0072]) of a user with a topic in a user-object's window (the text analysis creates a formal representation of a user's interests or knowledge based on the documents they read and store in the context of the organization's knowledge as a whole. This allows a ready comparison of interests among people in an organization where, over different time periods, some people will have similar interests and some will have divergent interests [Skarin, 0055].  The entity topic models are also able to recognize the time at which each document is added to the topic model enabling temporal considerations to be made. This information allows for trends in topics to be determined both across the organization as a whole as well as for individual users [Skarin, 0067].  Deriving a base representation can be accomplished in several ways. It is possible to incorporate other factors into the transformation, such as weighting by document length, and/or weighting by total number of documents submitted by a particular user. In addition since documents are indexed by time, temporal considerations can also be made [Skarin, 0072].  This transaction log allows for summary matrices of person to person interactions to be assembled for different time periods with differing period lengths from different mediums [Skarin, 0081]).
Skarin and Gregg, does not teach displaying, for a period of time selected on the graph view by an operator, user objects in a user-object's window.
However, Fletcher teaches displaying, for a period of time selected on the graph view by an operator, user objects in a user-object's window (the visual representation may include a line chart, a heat map, or some other time of visualization. In one implementation, a user may select a period of time represented on timeline 34568 in order to filter the notable events displayed in results section 34570 [Fletcher, 0846]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of the combination of Skarin and Gregg, to include the feature of Fletcher.
One would have been motivated to make this modification for providing user adjustment to KPI factors via a GUI that enables a user to configure an aggregate KPI with feedback that better characterizes the performance of the services. The GUI may enable a user to select KPIs and to adjust weights (e.g., importance) associated with the KPIs. The weight of a KPI may affect the influence a value of the KPI has on the calculation of an aggregate KPI value (e.g., score). The GUI may provide near real-time feedback concerning the effect the weights have on the aggregate KPI value by displaying the aggregate KPI value (e.g., score) and updating the aggregate KPI value as the user adjusts the weights (Fletcher, Abstract).  By giving users the ability to modify graphs, they are able to analyze graphical data based on specific periods of time to make the best sense of data.

Claim 14:  The combination of Skarin, Gregg, and Fletcher, teaches the system as recited in claim 13.  The combination further teaches wherein the program instructions of the computer program further comprise: dynamically displaying, for a predefined period of time and for each topic, user objects assigned according to the degree of involvement of the user with the topic in the user's objects window in response to the operator not selecting the period of time on the graph view (the text analysis creates a formal representation of a user's interests or knowledge based on the documents they read and store in the context of the organization's knowledge as a whole. This allows a ready comparison of interests among people in an organization where, over different time periods, some people will have similar interests and some will have divergent interests [Skarin, 0055].  The entity topic models are also able to recognize the time at which each document is added to the topic model enabling temporal considerations to be made. This information allows for trends in topics to be determined both across the organization as a whole as well as for individual users [Skarin, 0067].  Deriving a base representation can be accomplished in several ways. It is possible to incorporate other factors into the transformation, such as weighting by document length, and/or weighting by total number of documents submitted by a particular user. In addition since documents are indexed by time, temporal considerations can also be made [Skarin, 0072].  This transaction log allows for summary matrices of person to person interactions to be assembled for different time periods with differing period lengths from different mediums [Skarin, 0081].  A main graph display data structure may be modified to reflect the contents of the temporary graph display data structure. The temporary graph display data structure then may be discarded [Gregg, 0077]; Examiner's Note: wherein the operator does not select the period of time, but time is based on when documents are added).

Claims 5, 6, 15, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Skarin et al. (US 20160012121 A1, published: 1/14/2016), Gregg (US 20100235771 A1, published: 9/16/2010), and Fletcher et al. (US 20160105338 A1, published: 4/14/2016), and in further view of Parikh et al. (US 20120191504 A1, published: 7/26/2012).
Claim 5:  The combination of Skarin, Gregg, and Fletcher, teaches the computer program product as recited in claim 4.  The combination of Skarin, Gregg, and Fletcher, does not teach wherein the program code further comprises the programming instructions for: displaying between the user objects associated with the users, a communication volume object which represents a communication volume between users on a topic.
However, Parikh teaches wherein the program code further comprises the programming instructions for: displaying between the user objects associated with the users, a communication volume object which represents a communication volume between users on a topic (displayed about the center of the communication diagram are communication lines that illustrate active communications (e.g., an active telephone call, instant message traffic, email activity, etc.) between the traders and the other parties. In particular, each line connects one or more trader(s) to one or more other party(ies) the trader is communicating with, thereby representing a communication between the one or more traders and the one or more other parties [Parikh, 0067, FIG. 4]).
Skarin, Gregg, and Fletcher, to include the feature of Parikh.
One would have been motivated to make this modification aggregating communications data received from one or more data sources via a communications network. The processor associates the aggregated communications data with supplemental data. The associated communications data is correlated based on temporal data, a tag, a query, and/or a command. A graphical user interface (GUI) is formatted based on the correlated communications data. The formatted GUI is provided to a display device (Parikh, Abstract).

Claim 6:  The combination of Skarin, Gregg, Fletcher, and Parikh, teaches the computer program product as recited in claim 5.  Skarin further teaches wherein the program code further comprises the programming instructions for: calculating a historical performance of a communication tool using a total amount of user activities on the communication tool or responsiveness of the user activities on the communication tool (it is possible to incorporate other factors into the transformation, such as weighting by document length, and/or weighting by total number of documents submitted by a particular user. In addition since documents are indexed by time, temporal considerations can also be made. For example, a historical profile with a larger time window can be differentiated from a recent activity profile [Skarin, 0072]).

Claim 15:  The combination of Skarin, Gregg, and Fletcher, teaches the system as recited in claim 14.  The combination of Skarin, Gregg, and Fletcher, does not teach wherein the program instructions of the computer program further comprise: displaying between the user objects associated with the users, a communication volume object which represents a communication volume between users on a topic.
However, Parikh teaches wherein the program instructions of the computer program further comprise: displaying between the user objects associated with the users, a communication volume object which represents a communication volume between users on a topic (displayed about the center of the communication diagram are communication lines that illustrate active communications (e.g., an active telephone call, instant message traffic, email activity, etc.) between the traders and the other parties. In particular, each line connects one or more trader(s) to one or more other party(ies) the trader is communicating with, thereby representing a communication between the one or more traders and the one or more other parties [Parikh, 0067, FIG. 4]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of the combination of Skarin, Gregg, and Fletcher, to include the feature of Parikh.
One would have been motivated to make this modification aggregating communications data received from one or more data sources via a communications network. The processor associates the aggregated communications data with supplemental data. The associated communications data is correlated based on temporal data, a tag, a query, and/or a command. (Parikh, Abstract).

Claim 16:  The combination of Skarin, Gregg, Fletcher, and Parikh, teaches the system as recited in claim 15.  Skarin further teaches wherein the program instructions of the computer program further comprise: calculating a historical performance of a communication tool using a total amount of user activities on the communication tool or responsiveness of the user activities on the communication tool (it is possible to incorporate other factors into the transformation, such as weighting by document length, and/or weighting by total number of documents submitted by a particular user. In addition since documents are indexed by time, temporal considerations can also be made. For example, a historical profile with a larger time window can be differentiated from a recent activity profile [Skarin, 0072]).

Claims 7 and 17, are rejected under 35 U.S.C. 103 as being unpatentable over Skarin et al. (US 20160012121 A1, published: 1/14/2016), Gregg (US 20100235771 A1, published: 9/16/2010), Fletcher et al. (US 20160105338 A1, published: 4/14/2016), and Parikh et al. (US 20120191504 A1, published: 7/26/2012), and in further view of Farnham (US 20030158855 A1, published: 8/21/2003).
Claim 7:  The combination of Skarin, Gregg, Fletcher, and Parikh, teaches the computer program product as recited in claim 6.  Parikh further teaches wherein information on each of the users associated with the communication volume object, one or more communication tools for communicating with each of, a part of or all of the users, a communication history of the (one or more characteristics of each communication line indicate additional information regarding the corresponding communication. For example, the lines may be of a particular color, width, and/or pattern (e.g., dotted, dashed, and/or the like) to indicate a duration of the communication, an asset class of the communication, a volume of a trade associated with the communication, and/or the like. In another example embodiment, the line presented by the GUI is tapered in order to illustrate a direction of the communication (i.e., which party initiated the call) [Parikh, 0069]; Examiner's Note: the lines, corresponding to the communication volume, display additional characteristics based on color, pattern, width etc.).
The combination of Skarin, Gregg, Fletcher, and Parikh, does not teach in response to a click, hover or touch on the communication volume object, information on each of the users associated with the communication volume object, one or more communication tools for communicating with each of, a part of or all of the users, a communication history of the user, a communication history between or among the users, or a combination of these is displayed.
However, Farnham teaches in response to a click, hover or touch on the communication volume object, information on each of the users associated with the communication volume object, one or more communication tools for communicating with each of, a part of or all of the users, a communication history of the user, a communication history between or among the users, or a combination of these is displayed (users can explore the network for deeper information by graphically activating (i.e., " clicking on") the nodes 1302 and the connecting lines 1304. In one implementation, a user may graphically "hover" (i.e., position a graphical cursor, without activating it) over a node 1302 for a contact to have displayed group memberships for the contact. The group membership information may be rendered in a pop-up box, such as of the type sometimes referred to as a "tool tip." A user may graphically hover over a line 1304 between two contacts 1302 to have displayed overlapping group memberships of the two contacts [Farnham, 0125]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of the combination of Skarin, Gregg, Fletcher, and Parikh, to include the feature of Farnham.
One would have been motivated to make this modification for modeling human memory by deriving associations between objects, events, and the context of the computer user or users. These associations can be dynamically generated, changing depending on the behavior of the user and context. Examples of areas in which this system can be used include people management (e.g., use analysis of user communications to rank importance of people to the user, groupings, and associations between people/groups and other objects such as documents, email) (Farnham, Abstract).

Claim 17:  The combination of Skarin, Gregg, Fletcher, and Parikh, teaches the system as recited in claim 16.  Parikh further teaches wherein, information on each of the users associated with the communication volume object, one or more communication tools for communicating with each of, a part of or all of the users, a communication history of the user, a communication history between or among the users, or a combination of these is displayed (one or more characteristics of each communication line indicate additional information regarding the corresponding communication. For example, the lines may be of a particular color, width, and/or pattern (e.g., dotted, dashed, and/or the like) to indicate a duration of the communication, an asset class of the communication, a volume of a trade associated with the communication, and/or the like. In another example embodiment, the line presented by the GUI is tapered in order to illustrate a direction of the communication (i.e., which party initiated the call) [Parikh, 0069]; Examiner's Note: the lines, corresponding to the communication volume, display additional characteristics based on color, pattern, width etc.).
The combination of Skarin, Gregg, Fletcher, and Parikh, does not teach in response to a click, hover or touch on the communication volume object, information on each of the users associated with the communication volume object, one or more communication tools for communicating with each of, a part of or all of the users, a communication history of the user, a communication history between or among the users, or a combination of these is displayed.
However, Farnham teaches in response to a click, hover or touch on the communication volume object, information on each of the users associated with the communication volume object, one or more communication tools for communicating with each of, a part of or all of the users, a communication history of the user, a communication history between or among the users, or a combination of these is displayed (users can explore the network for deeper information by graphically activating (i.e., " clicking on") the nodes 1302 and the connecting lines 1304. In one implementation, a user may graphically "hover" (i.e., position a graphical cursor, without activating it) over a node 1302 for a contact to have displayed group memberships for the contact. The group membership information may be rendered in a pop-up box, such as of the type sometimes referred to as a "tool tip." A user may graphically hover over a line 1304 between two contacts 1302 to have displayed overlapping group memberships of the two contacts [Farnham, 0125]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of the combination of Skarin, Gregg, Fletcher, and Parikh, to include the feature of Farnham.
One would have been motivated to make this modification for modeling human memory by deriving associations between objects, events, and the context of the computer user or users. These associations can be dynamically generated, changing depending on the behavior of the user and context. Examples of areas in which this system can be used include people management (e.g., use analysis of user communications to rank importance of people to the user, groupings, and associations between people/groups and other objects such as documents, email) (Farnham, Abstract).

Claims 8, 9, 18, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Skarin et al. (US 20160012121 A1, published: 1/14/2016), Gregg (US 20100235771 A1, published: 9/16/2010), Fletcher et al. (US 20160105338 A1, published: 4/14/2016), Parikh et al. (US 20120191504 A1, published: 7/26/2012), and Farnham (US 20030158855 A1, published: 8/21/2003), and in further view of Kashiwagi (US 5850206 A, published: 12/15/1998).
Claim 8:  The combination of Skarin, Gregg, Fletcher, Parikh, and Farnham, teaches the computer program product as recited in claim 7.  Skarin further teaches wherein the communication tools are prioritized to display (the text analysis creates a formal representation of a user's interests or knowledge based on the documents they read and store in the context of the organization's knowledge as a whole [Skarin, 0055].  The interaction data is also analyzed to develop interaction models for person to person relationships. Different interaction models, such as email, face-to-face, and proximity are then compared to the person to person topic models to identify recommendations. These recommendations are also further prioritized, ordered, or weighted by additional social network measures calculated within the component [Skarin, 0118]).
The combination of Skarin, Gregg, Fletcher, Parikh, and Farnham, does not explicitly teach wherein the communication tools are prioritized to display.
However, Kashiwagi teaches wherein the communication tools are prioritized to display (display layout generating means for generating a display layout for arranging the attribute information of the object in accordance with a result of the determination by the object determining means; and display means for displaying the attribute information of the object based on the display layout [Kashiwagi, Col. 1, Ln. 60 - Col. 2, Ln. 6]; Examiner's Note: this limitation amounts to displaying according to a weighting of involvement/interaction to the respective attribute information based on a determination/analysis).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of the combination of Skarin, Gregg, Fletcher, Parikh, and Farnham, to include the feature of Kashiwagi.
One would have been motivated to make this modification for retrieving and displaying attribute information of an object according to the present invention includes: detecting section for detecting an interaction between a user and the system; importance degree (Kashiwagi, Abstract).

Claim 9:  The combination of Skarin, Gregg, Fletcher, Parikh, Farnham, and Kashiwagi, teaches the computer program product as recited in claim 8.  Farnham further teaches wherein the prioritization is made based on an availability of the communication tool by the user; a historical performance of using the communication tool by the user; one or more properties associated with the user; or a degree of secrecy, urgency degree, seriousness or importance degree, priority associated with the topic or a number of users who should be included (importance of or extent of association with people may be based upon contact or communication history (e.g., email, instant messaging, etc.) with a selected user [Farnham, 0080]).

Claim 18:  The combination of Skarin, Gregg, Fletcher, Parikh, and Farnham, teaches the system as recited in claim 17.  Skarin further teaches wherein the communication tools are prioritized to display (the text analysis creates a formal representation of a user's interests or knowledge based on the documents they read and store in the context of the organization's knowledge as a whole [Skarin, 0055].  The interaction data is also analyzed to develop interaction models for person to person relationships. Different interaction models, such as email, face-to-face, and proximity are then compared to the person to person topic models to identify recommendations. These recommendations are also further prioritized, ordered, or weighted by additional social network measures calculated within the component [Skarin, 0118]).
The combination of Skarin, Gregg, Fletcher, Parikh, and Farnham, does not explicitly teach wherein the communication tools are prioritized to display.
However, Kashiwagi teaches wherein the communication tools are prioritized to display (display layout generating means for generating a display layout for arranging the attribute information of the object in accordance with a result of the determination by the object determining means; and display means for displaying the attribute information of the object based on the display layout [Kashiwagi, Col. 1, Ln. 60 - Col. 2, Ln. 6]; Examiner's Note: this limitation amounts to displaying according to a weighting of involvement/interaction to the respective attribute information based on a determination/analysis).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of the combination of Skarin, Gregg, Fletcher, Parikh, and Farnham, to include the feature of Kashiwagi.
One would have been motivated to make this modification for retrieving and displaying attribute information of an object according to the present invention includes: detecting section for detecting an interaction between a user and the system; importance degree (Kashiwagi, Abstract).

Claim 19:  The combination of Skarin, Gregg, Fletcher, Parikh, Farnham, and Kashiwagi, teaches the system as recited in claim 18.  Farnham further teaches wherein the prioritization is made based on an availability of the communication tool by the user; a historical performance of using the communication tool by the user; one or more properties associated with the user; or a degree of secrecy, urgency degree, seriousness or importance degree, priority associated with the topic or a number of users who should be included (importance of or extent of association with people may be based upon contact or communication history (e.g., email, instant messaging, etc.) with a selected user [Farnham, 0080]).

Claims 10 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Skarin et al. (US 20160012121 A1, published: 1/14/2016), Gregg (US 20100235771 A1, published: 9/16/2010), and Parikh et al. (US 20120191504 A1, published: 7/26/2012), and in further view of Farnham (US 20030158855 A1, published: 8/21/2003).
Claim 10:  The combination of Skarin and Gregg, teaches the computer program product as recited in claim 1.  Skarin further teaches wherein the program code further comprises the programming instructions for: displaying, for a period of time and for each user group, a topic view which shows a topic object indicating on which topic a communication was made (the entity topic models are also able to recognize the time at which each document is added to the topic model enabling temporal considerations to be made. This information allows for trends in topics to be determined both across the organization as a whole as well as for individual users [Skarin, 0067]).

The combination of Skarin and Gregg, does not teach wherein a topic object associated with the topic is undisplayed according to a filtering selection of the topic, wherein, in case where there is a co-occurrence relation between topics in one user group, a co-occurrence object which shows the co-occurrence relation is further displayed.
However, Parikh teaches wherein a topic object associated with the topic is undisplayed according to a filtering selection of the topic (when the user 106 selects the filters button in section 1101 of the GUI, this causes the GUI to display a filter menu, such as the filter menu 1102 shown in FIG. 11. As shown in FIG. 11, the user 106 may select, via the filter menu 1102, one or more filter options to filter the data presented via the GUI based on predetermined criteria. Each filter option is categorized into a filter category [Parikh, 0087]; Examiner's Note: thus only filtered material would be display, and all other material would not be displayed), wherein, in case where there is a co-occurrence relation between topics in one user group, a co-occurrence object which shows the co-occurrence relation is further displayed (displayed about the center of the communication diagram are communication lines that illustrate active communications (e.g., an active telephone call, instant message traffic, email activity, etc.) between the traders and the other parties. In particular, each line connects one or more trader(s) to one or more other party(ies) the trader is communicating with, thereby representing a communication between the one or more traders and the one or more other parties [Parikh, 0067, FIG. 4]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of the combination of Skarin and Gregg, to include the feature of Parikh.
One would have been motivated to make this modification aggregating communications data received from one or more data sources via a communications network. The processor associates the aggregated communications data with supplemental data. The associated communications data is correlated based on temporal data, a tag, a query, and/or a command. A graphical user interface (GUI) is formatted based on the correlated communications data. The formatted GUI is provided to a display device (Parikh, Abstract).

The combination of Skarin, Gregg, and Parikh, does not teach wherein, in response to a selection of the topic object, one or more contents associated with the topic object or summary of the contents is displayed.
However, Farnham teaches wherein, in response to a selection of the topic object, one or more contents associated with the topic object or summary of the contents is displayed (users can explore the network for deeper information by graphically activating (i.e., " clicking on") the nodes 1302 and the connecting lines 1304. In one implementation, a user may graphically "hover" (i.e., position a graphical cursor, without activating it) over a node 1302 for a contact to have displayed group memberships for the contact. The group membership information may be rendered in a pop-up box, such as of the type sometimes referred to as a "tool tip." A user may graphically hover over a line 1304 between two contacts 1302 to have displayed overlapping group memberships of the two contacts [Farnham, 0125]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of the combination of Skarin, Gregg, and Parikh, to include the feature of Farnham.
One would have been motivated to make this modification for modeling human memory by deriving associations between objects, events, and the context of the computer user or users. These associations can be dynamically generated, changing depending on the behavior of the user and context. Examples of areas in which this system can be used include people management (e.g., use analysis of user communications to rank importance of people to the user, groupings, and associations between people/groups and other objects such as documents, email) (Farnham, Abstract).

Claim 20:  The combination of Skarin and Gregg, teaches the system as recited in claim 11.  Skarin further teaches wherein the program instructions of the computer program further comprise: displaying, for a period of time and for each user group, a topic view which shows a topic object indicating on which topic a communication was made (the entity topic models are also able to recognize the time at which each document is added to the topic model enabling temporal considerations to be made. This information allows for trends in topics to be determined both across the organization as a whole as well as for individual users [Skarin, 0067]).

The combination of Skarin and Gregg, does not teach wherein a topic object associated with the topic is undisplayed according to a filtering selection of the topic, wherein, in case where there is a co-occurrence relation between topics in one user group, a co-occurrence object which shows the co-occurrence relation is further displayed.
However, Parikh teaches wherein a topic object associated with the topic is undisplayed according to a filtering selection of the topic (when the user 106 selects the filters button in section 1101 of the GUI, this causes the GUI to display a filter menu, such as the filter menu 1102 shown in FIG. 11. As shown in FIG. 11, the user 106 may select, via the filter menu 1102, one or more filter options to filter the data presented via the GUI based on predetermined criteria. Each filter option is categorized into a filter category [Parikh, 0087]; Examiner's Note: thus only filtered material would be display, and all other material would not be displayed), wherein, in case where there is a co-occurrence relation between topics in one user group, a co-occurrence object which shows the co-occurrence relation is further displayed (displayed about the center of the communication diagram are communication lines that illustrate active communications (e.g., an active telephone call, instant message traffic, email activity, etc.) between the traders and the other parties. In particular, each line connects one or more trader(s) to one or more other party(ies) the trader is communicating with, thereby representing a communication between the one or more traders and the one or more other parties [Parikh, 0067, FIG. 4]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of the combination of Skarin and Gregg, to include the feature of Parikh.
One would have been motivated to make this modification aggregating communications data received from one or more data sources via a communications network. The processor associates the aggregated communications data with supplemental data. The associated communications data is correlated based on temporal data, a tag, a query, and/or a command. A graphical user interface (GUI) is formatted based on the correlated communications data. The formatted GUI is provided to a display device (Parikh, Abstract).

The combination of Skarin, Gregg, and Parikh, does not teach wherein, in response to a selection of the topic object, one or more contents associated with the topic object or summary of the contents is displayed.
However, Farnham teaches wherein, in response to a selection of the topic object, one or more contents associated with the topic object or summary of the contents is displayed (users can explore the network for deeper information by graphically activating (i.e., " clicking on") the nodes 1302 and the connecting lines 1304. In one implementation, a user may graphically "hover" (i.e., position a graphical cursor, without activating it) over a node 1302 for a contact to have displayed group memberships for the contact. The group membership information may be rendered in a pop-up box, such as of the type sometimes referred to as a "tool tip." A user may graphically hover over a line 1304 between two contacts 1302 to have displayed overlapping group memberships of the two contacts [Farnham, 0125]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the user interface for visualizing analysis results invention of the combination of Skarin, Gregg, and Parikh, to include the feature of Farnham.
One would have been motivated to make this modification for modeling human memory by deriving associations between objects, events, and the context of the computer user or users. These associations can be dynamically generated, changing depending on the behavior of the user and context. Examples of areas in which this system can be used include people management (e.g., use analysis of user communications to rank importance of people to the user, groupings, and associations between people/groups and other objects such as documents, email) (Farnham, Abstract).

Additional References
Content collection and analysis: Brisebois et al. (US 9317574 B1, published: 4/19/2016).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145